The action can be maintained without proof that the plaintiff had paid the partnership debts which he agreed to pay. Dickinson v. Granger, 18 Pick. 315; Gibson v. Moore, 6 N.H. 547, 551; Wallace v. Antrim Shovel Co.,44 N.H. 521; Dakin v. Graves, 48 N.H. 45, 48.
In an action on an account stated, proof of an express promise is not necessary. The mutual agreement, the assent of the parties to the account as a final settlement of the items stated in it, and the promise of the defendant to pay the plaintiff the balance appearing by the account to be due from him to the plaintiff, may be inferred from circumstantial evidence. Pars. on Part. 281; Hawkins v. long, 74 N.C. 781; Williams v. Henshaw, 11 Pick. 79, 81; Spear v. Newell, 13 Vt. 288; Filer v. Peebles,8 N.H. 226; Rich v. Eldredge, 42 N.H. 153, 159; 2 Greenl. Ev., s. 126; Mathewson v. Powder Works, 44 N.H. 289, 291.
Judgment on the verdict. *Page 251